Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 1 of 35
                       CaseCourt
El Paso County - 34th District 3:21-cv-00057-DB   Document 1-4 Filed 03/10/21 Page Filed
                                                                                   2 of 2/16/2021
                                                                                         35       12:00 AM
                                                                                            Norma Favela Barceleau
                                                                                                       District Clerk
                                                                                                    El Paso County
                                                                                                    2020DCV3880
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 3 of 35
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 4 of 35
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 5 of 35
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 6 of 35
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 7 of 35
                       CaseCourt
El Paso County - 34th District 3:21-cv-00057-DB   Document 1-4 Filed 03/10/21 Page Filed
                                                                                   8 of 12/16/2020
                                                                                         35        4:00 PM
                                                                                            Norma Favela Barceleau
                                                                                                       District Clerk
                                                                                                    El Paso County
                                                                                                    2020DCV3880
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 9 of 35
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 10 of 35
                       Case Court
El Paso County - 34th District 3:21-cv-00057-DB   Document 1-4 Filed 03/10/21 Page 11  of12/16/2020
                                                                                   Filed  35        3:57 PM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2020DCV3880
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 12 of 35
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 13 of 35
                       Case Court
El Paso County - 34th District 3:21-cv-00057-DB   Document 1-4 Filed 03/10/21 Page 14Filed
                                                                                      of 351/8/2021 2:30 PM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2020DCV3880
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 15 of 35
                                                                     Filed on December 8, 2020
            Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 16 1:17PM
                                                                      of 35
                                           THE STATE OF TEXAS                              Norma Favela Barceleau
                                                                                           District Clerk
         NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney.             ElIfPaso
                                                                                                you, or your
                                                                                                      County, Texas
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
                                                                                            Cables,
next following the expiration of twenty days after you were served this citation and petition,        Veronica
                                                                                                   a default
judgment may be taken against you.”

TO: ELITE POWER AND RECOVERY, INC., which may be served with process by serving its
registered agent, MICHAEL J. MERRELL, at 1773 PALI DR., EL PASO, TX 79936 or wherever he/she
may be found


Greetings:


          You are hereby commanded to appear by filing a written answer to the Plaintiff’s Original

Petition at or before ten o’clock A.M. of the Monday next after the expiration of twenty days after the date

of service of this citation before the Honorable 34th Judicial District Court, El Paso County, Texas, at

the Court House of said County in El Paso, Texas.

          Said Plaintiff’s Petition was filed in said court on the 3rd day of December, 2020 by Attorney at

Law, HUMBERTO S. ENRIQUEZ, 1212 MONTANA, EL PASO, TX 79902, in this case numbered

2020DCV3880 on the docket of said court, and styled:

                                      MARIA FONSECA
                                            VS
                  WILLIAM DOUGLAS ORONA AND ELITE POWER AND RECOVERY, INC.

       The nature of Plaintiff’s demand is fully shown by a true and correct copy of the Plaintiff’s
Original Petition accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

      Issued and given under my hand and seal of said Court at El Paso, Texas, on the 8th day of
December, 2020.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901

                                                                Attest:    NORMA FAVELA BARCELEAU                        District Clerk
                                                                               El Paso County, Texas


                                                                By:____________________________________, Deputy
                                                                                 Veronica Cables



Rule 106: “-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto.”
         Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 17 of 35
                                                RETURN


Came on hand on ____________ day of ________________________, 20____, at _______ o’clock
___M., and executed in _______________________________________ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff’s Original
Petition, at the following times and places, to-wit:

         NAME                        DATE                      TIME             Place, and Course and Distance
                           MONTH      DAY     YEAR    Hour    Min.    ____.M.         From Court House




And not executed as to the defendant, _____________________________________________________
____________________________________________________________________________________
The diligence used in finding said defendant, being___________________________________________
And the cause of failure to execute this process is: ___________________________________________
And the information received as to the whereabouts of the said defendant, being ___________________
FEES—SERVING ____ copy _____ $ ________              _____________________________________ Sheriff
                                      ________     _______________________________ County, Texas
        Total __________________ $ ________          by _________________________________, Deputy


                                    CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to ________________________________________________,
_________________________________________ on the ______ day of ________________________,
20_____, at _______o’clock ___m. this copy of this instrument.


                                                __________________________________, Sheriff/Agent
                                                __________________________________ County, Texas
                                               By ________________________________, Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _______ DAY OF _______________________, 20_____.


                        (SEAL)
                                                         _______________________________________________
                                                         NOTARY PUBLIC, STATE OF TEXAS
El Paso County - 34thCase
                     District3:21-cv-00057-DB
                              Court                 Document 1-4 Filed 03/10/21 PageFiled
                                                                                      18 12/4/2020
                                                                                          of 35    10:58 AM
                                                                                                          Norma Favela Barceleau
                                                                                                                     District Clerk
                                                                                                                  El Paso County
                                                                                                                  2020DCV3880


                          Rasberry & Associate s Litigation Support
                   201 East Mai n Street, Suite 1616 – El Paso , Texas 7 9901
                                      www.rasberry.c om
                                         915-533-1199




                                                     December 4, 2020


             Re: Maria Fonseca vs. William Douglas Orona, et al
             Cause: 2020DCV3880
            Please issue citation for personal service on defendant Elite Power and Recovery, Inc. by delivering to its
            authorized registered agent or representative, Michael J. Merrell @ 1773 Pali Drive, El Paso, TX 79936.
            The Plaintiff’s Original Petition was filed on 12-03-2018. Please email the completed citation to my
            email address: billing@rasberry.com


             Thank you,

             Roberta Medina
                      Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 19 of 35

El Paso County - 34th District Court                                          Filed 12/3/2020 4:42 PM
                                                                                     Norma Favela Barceleau
                                                                                                 District Clerk
                                                                                              El Paso County
                                                                                               2020DCV3880
El Paso County - 34thCase
                     District3:21-cv-00057-DB
                              Court                Document 1-4 Filed 03/10/21 PageFiled
                                                                                     20 12/4/2020
                                                                                         of 35    10:58 AM
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2020DCV3880


                          Rasberry & Associate s Litigation Support
                   201 East Mai n Street, Suite 1616 – El Paso , Texas 7 9901
                                      www.rasberry.c om
                                         915-533-1199




                                                    December 4, 2020


             Re: Maria Fonseca vs. William Douglas Orona, et al
             Cause: 2020DCV3880
             Please issue citation for service by certified mail to defendant William Douglas Orona @ 1805 N. Mesa
             Road, Belen, New Mexico 87002 related to the Plaintiff’s First Amended Petition filed on 12-03-2020.
             Please email the completed citation to my email address: billing@rasberry.com
             Thank you for your assistance,

             Roberta Medina
                      Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 21 of 35

El Paso County - 34th District Court                                          Filed 12/3/2020 4:42 PM
                                                                                     Norma Favela Barceleau
                                                                                                 District Clerk
                                                                                              El Paso County
                                                                                               2020DCV3880
                       Case Court
El Paso County - 34th District 3:21-cv-00057-DB   Document 1-4 Filed 03/10/21 Page 22  of12/30/2020
                                                                                   Filed  35        8:27 AM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2020DCV3880
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 23 of 35
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 24 of 35
                                                                          Filed on December 8, 2020
                 Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 25 1:16PM
                                                                           of 35
                                                                                     Norma Favela Barceleau
                                    THE STATE OF TEXAS                               District Clerk
                                                                                     El Paso County, Texas
        NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you, Cables,
                                                                                      or your attorney,
                                                                                               Veronica do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you.”

TO:   WILLIAM DOUGLAS ORONA, who may be served with process at 1805 N. MESA RD., BELEN, NM 87002

Greetings:
        You are hereby commanded to appear by filing a written answer to the Plaintiff’s Original Petition at or before
ten o’clock A.M. of the Monday next after the expiration of twenty days after the date of service of this citation before the
Honorable 34th Judicial District Court, El Paso County, Texas, at the Court House of said County in El Paso, Texas.
        Said Plaintiff’s Petition was filed in said court on the 3rd day of December, 2020, by Attorney at Law HUMBERTO
S. ENRIQUEZ, 1212 MONTANA, EL PASO, TX 79902 in this case numbered 2020DCV3880 on the docket of said court,
and styled:
                                           MARIA FONSECA
                                                 VS
                       WILLIAM DOUGLAS ORONA AND ELITE POWER AND RECOVERY, INC.

      The nature of Plaintiff’s demand is fully shown by a true and correct copy of the Plaintiff’s Original Petition
accompanying this citation and made a part hereof.

         The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.

        Issued and given under my hand and seal of said Court at El Paso, Texas, on the 8th day of December, 2020.

Attest: NORMA FAVELA BARCELEAU, District Clerk, El Paso County, Texas.

                       CLERK OF THE COURT
                 NORMA FAVELA BARCELEAU
                           District Clerk
                   El Paso County Courthouse
                 500 E. San Antonio Ave, RM 103
                      El Paso Texas, 79901
                            ATTACH
                      RETURN RECEIPTS
                              WITH                                 By _____________________________, Deputy
                  ADDRESSEE’S SIGNATURE                                         Veronica Cables
        Rule 106 (a) (2) the citation shall be served by
                                                                       CERTIFICATE OF DELIVERY BY MAIL
        mailing to the defendant by Certified Mail Return
        receipt requested, a true copy of the citation.           I hereby certify that on the ______ day of
        Sec. 17.027 Rules of Civil Practice and                   __________, 2020, at ________ I mailed to
        Remedies Code if not prepared by Clerk of                 ______________________________________
        Court.                                                    ______________________________________
        ________________________________________________          Defendant(s) by registered mail or certified mail with
        *NAME OF PREPARER                         TITLE           delivery restricted to addressee only, return receipt
        ________________________________________________          requested, a true copy of this citation with a copy of
        ADDRESS
                                                                  the Plaintiff’s Original Petition attached thereto.
        ________________________________________________
        CITY                       STATE            ZIP
                                                                  ________________________________________________

                                                                  ________________________________________________
                                                                                        TITLE
                   Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 26 of 35

                                                 RETURN OF SERVICE


Delivery was completed on ___________________________, delivered to________________________
____________________________________________________ as evidence by Domestic Return Receipt PS Form 3811
attached hereto.
        The described documents were not delivered to the named recipient. The certified mail envelope was returned
undelivered marked _____________________________.
        This forwarding address was provided:______________________________________________




                                                                     El Paso County, Texas
                                                           By:_______________________________
                                                                    Deputy District Clerk
                                                                               OR
                                                            ________________________________
                                                                 Name of Authorized Person

                                                           By:_______________________________




                                      VERIFICATION BY AUTHORIZED PERSON

State of Texas
County of El Paso
        Before me, a notary public, on this day personally appeared _________________, known to me to be the person
whose name is subscribed to the foregoing Return of Service, and being by me first duly sworn, declared, “I am
disinterested party qualified to make an oath of that fact and statements contained in the Return of Service and true and
correct.”


                                                                            Subscribed and sworn to be on this _____ day
                                                                             of __________________, _______________.


                                                                            _____________________________________
                                                                           Notary Public, State of ___________________
                                                                            My commission expires:__________________
                       Case Court
El Paso County - 34th District 3:21-cv-00057-DB   Document 1-4 Filed 03/10/21 Page 27  of 35
                                                                                    Filed 12/3/2020 4:42 PM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2020DCV3880
                       Case Court
El Paso County - 34th District 3:21-cv-00057-DB   Document 1-4 Filed 03/10/21 Page 28  of 35
                                                                                    Filed 12/3/2020 4:42 PM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2020DCV3880
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 29 of 35
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 30 of 35
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 31 of 35
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 32 of 35
El Paso County - 34thCase
                     District3:21-cv-00057-DB
                              Court             Document 1-4 Filed 03/10/21 PageFiled
                                                                                  33 12/17/2020
                                                                                      of 35     2:16 PM
                                                                                         Norma Favela Barceleau
                                                                                                    District Clerk
                                                                                                 El Paso County
                                                                                                 2020DCV3880
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 34 of 35
Case 3:21-cv-00057-DB Document 1-4 Filed 03/10/21 Page 35 of 35
